DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered.
	Applicant’s arguments regarding the 112(a) and 112(b) rejections of record are persuasive.  Those rejections are withdrawn.
	Applicant’s arguments regarding the art rejections are not persuasive.
Examiner agrees that Juby teaches adding acid to a recirculating stream because.  Nevertheless, Juby is relevant for teaching addition of acid to reduce the presence of scaling species, and specifically ties this to concentrate water recovery.  Regarding the positioning of the acid treatment, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  When choosing to add acid to control scaling species (and in doing so allow for greater flexibility on concentrate water recovery), one of ordinary skill in the art would not be limited to the specific embodiment taught by Juby, but would adopt the concept as needed.  Positioning acid upstream would be recognized as similarly useful and would directly address scaling species present in both the feed and concentrate recycle streams, and regardless upstream acid treatment is taught elsewhere e.g. in Huang.

Regarding Shay, as above the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Shay explicitly teaches that acid treatment may be employed to adjust SAR values, which Ganzi already teaches controlling.  As such Shay provides motivation for one of ordinary skill in the art to consider acid treatment in Ganzi’s taught system to further Ganzi’s purpose.
Regarding claim 55, Juby teaches motivation to control the scaling potential of the retentate stream (because this limits the recyclability of the stream) and Fang teaches the concept that lower pressure filtration exhibits lower scaling potential.  One of ordinary skill in the art would therefore have motivation to control pressure and/or retentate concentration, either of which necessitate (or result in) controlling the ratio of permeate to retentate because, for a given feed flowrate, the ratio of permeate to retentate would be controlled by e.g. pressure, and would determine the concentration of the retentate.  In view of this, the claimed control would have been obvious to one of ordinary skill in the art absent further details.


Claim Interpretation
	The instant claims include terms such as electrodialysis apparatus and low-pressure nanofiltration apparatus which do not include further specific structure.  However, these terms are not interpreted under 112(f) because they are understood to already represent sufficient structure as understood within the art; electrodialysis is a term which would be recognized by one of ordinary skill in 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: irrigation distribution system and diverting system in claim 1, pre-filtration system in claim 3, and pH adjusting system and air stripping system in claim 5.
, and equivalents thereof.
The irrigation distribution system is described in the specification [pg. 18] as including reservoirs, tanks, wells, vessels, and other suitable containers.
The diverting system is described [pg. 32] as a diverter valve.
The pre-filtration system is described [pg. 30] as softening, microfilters, settlers, screen filters, microsand filters, and coarse particle filters.
The pH adjusting system is described [pg. 36] as a source of acid such as hydrochloric or sulfuric acid.
The air stripping system is described [pg. 36] as an air stripper.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 10-25, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Ganzi et al (US PGPub 2013/0015135 A1) in view of Fang et al (Interfacially polymerized composite NF hollow fiber…, Journal of Membrane Science, 2012), in view of Gibson Juby et al (US PGPub 2013/0206689 A1), Huang et al (US PGPub 2008/0277341 A1), and/or Shay (US PGPub 2005/0115906 A1). 

With respect to claim 1, Ganzi teaches water treatment systems including combinations of electrodialysis and pressure-driven separations [Abs] to produce potable water from brackish water and/or seawater.  The water may further be employed for agricultural applications including irrigation [0005-0006].  The system may include, in an embodiment, an electrodialysis apparatus (506) including monovalent selective membranes [0051-0052] fluidly connected to an inlet source (502), as well as a concentrate outlet line (530) and diluate outlet line (524) [0091-0092], followed by a pressure-driven separation (510) which may receive a portion of the diluate from the electrodialysis to produce a permeate (526) and a concentrate (536) [0094-0095].  A diverting valve may be provided to control the portion of the diluate sent from the unit (506) to the unit (510), as a portion of the diluate may otherwise be directed to a point of use (514) i.e. for agricultural use, which may also receive the concentrate from the unit (510) [0092].  The system may generally be directed towards points-of-use such as irrigation distribution systems [0043] which may be consistent with the claim requirements [0055].  The pressure-driven separation is described as employing a water softening separation membrane [0011] such as nanofiltration [0053].
	Regarding the concentration of the fluid to be treated, such a limitation is drawn to the intended use and/or the material worked upon by the system, and is not accorded patentable weight unless it can be show to distinguish the structure of the claimed invention.  Nevertheless, Ganzi teaches treating water of comparable quality [0046] e.g. when treating brackish water.  
Ganzi’s taught system essentially differs from the instant claims in that Ganzi does not teach that the nanofiltration is low-pressure nanofiltration.  However, Fang teaches membranes for 
	It would have been obvious to one of ordinary skill in the art to employ a low-pressure NF system for Ganzi’s membrane-based separation because, as above, Ganzi already teaches that the desire is to employ a softening membrane, and in view of Fang it would be recognized that low-pressure NF is desirable for softening applications because of the good rejection and flux with reduced energy consumption, fouling, and the like compared to higher-pressure processes.
	Applicant amended to require a source of acid connectable upstream of the electrodialysis apparatus, and a controller which may be configured to control the acid based on the relationship between pH and the concentrate water recovery or the SAR value.  Ganzi is silent to such a feature.
	However, Gibson Juby teaches systems for brine treatment with scaling control including electrodialysis-type systems [Abs] and teaches that in order to save water and increase recovery, electrodialysis concentrate water is recovered and recycled at least in an amount that would not create undesired precipitation, and that this may be enhanced by addition of acid or other anti-scalants [0013].  This would at least suggest a functional connection between the dosing of acid and the concentrate water recovery.
	Additionally, see Huang which teaches water treatment [Abs] and teaches adjusting values such as pH in a multi-stage process through addition of suitable acid, including a teaching that the pH adjustment may be carried out specifically to control the ion separation ratios of e.g. nanofiltration devices in the system [0043-0044].  This would at least suggest a functional connection between the dosing of acid and the SAR value.  Additionally, Shay teaches multistage water conditioning systems [Abs] and teaches that it may be desirable at points to adjust to control e.g. SAR values directly by causing precipitation of particular species through dosing with acid or the like [0010].


    PNG
    media_image1.png
    853
    589
    media_image1.png
    Greyscale

	With respect to claim 3, as above Ganzi teaches a pre-filtration system (504) e.g. a coarse particle filter or the like, for removing suspended solids.
	With respect to claim 4, Ganzi explicitly identifies at least settlers, microfilters, and coarse particle filters as above.
With respect to claim 7, Ganzi teaches that the concentrate from the electrodialysis system (530) may be directed to waste or to secondary points of use such as electrochemical production of chlorine [0093].  Examiner notes that, as currently constructed, the claim requires the ability to connect to such an external system, but does not claim the external system or recite required structures therein.  As such, even if Ganzi does not specify that the external plant produces chlorine as a gas (or other species as claimed), the system would be capable of connecting as claimed because it already contemplates connecting to external electrochemical production systems.
	With respect to claim 10, Ganzi teaches that various post-treatment operations may be conducted, including adjustment of the pH upwards or downwards by addition of acids or bases [0065-0066].  It would have been obvious to apply this to the NF permeate (526) based on such considerations i.e. based on the requirements of the point of use (518).
	With respect to claims 11 and 13, Ganzi teaches that the system may include monovalent cation selective membranes and monovalent anion selective membranes [0006-0009].
	With respect to claims 12 and 14, Ganzi teaches that the achievable SAR values depend on the selectivity values of the membranes [Fig. 8]. Ganzi teaches that an SAR value of 2-8 may be desirable [0075], and at least suggests achieving this with membrane selectivities for monovalent ions of greater than 2 i.e. P = 5 membranes [Fig. 8, 0124].  As such, selection of appropriate selectivities for monovalent ion species for both cations and anions would at least have been obvious to one of ordinary skill in the art to achieve the desired performance.
	With respect to claims 15 and 16, Ganzi teaches that the system may target an SAR value of 2-8 [0075].
	With respect to claims 17 and 18, Ganzi does not explicitly teach that the NF concentrate may have a lower SAR value than the diluate from the electrodialysis system.  However, Ganzi does teach the NF membrane is employed for softening i.e. retention of divalent ions (and passage of monovalent ions), 
	Similarly, the NF permeate would necessarily (or, at minimum, obviously) have a higher SAR value because the membrane would reject the Ca and Mg (divalent ions) while passing monovalent ions such as Na, to provide softening as discussed.
	With respect to claims 19 and 20, as above, the electrodialysis system may employ monovalent selective membranes and may be designed to produce lower SAR values i.e. to preferentially deplete sodium, and further the NF membrane may be provided for softening i.e. rejection of divalent ions preferentially over monovalent ions (which may be considered further implied through the use of NF compared to e.g. RO).
	In view of this, the claimed configurations are implicit or at minimum obvious over Ganzi’s taught system, which is designed to remove monovalent ions such as sodium in the electrodialysis unit (thereby producing a diluate with a higher ratio of Mg and Ca compared to Na), and thereafter to soften the diluate in the NF unit (thereby producing a concentrate further enriched in Mg and Ca compared to Na, and a permeate further depleted in Mg and Ca compared to Na).
	With respect to claim 21, Ganzi teaches a valve may be used to adjust the amounts of diluate directed to point of use vs. to NF e.g. from a range of 0-100% [0092] and further teaches that a control system or controller may be employed to control various parameters and operations of the system [0054].  It would have been obvious to one of ordinary skill in the art to employ the controller taught by Ganzi to control the diverter valve taught by Ganzi, because this represents an operation of the system for which adjustment may be desirable.
With respect to claim 22, Ganzi teaches that system operations including relative recoveries may be adjusted based on demand [0109].  As such, it would have been obvious to allow the controller to adjust the diverter valve for the same reason i.e. to respond to demand for various qualities of water.
	With respect to claim 23, Ganzi teaches as above that both NF concentrate and electrodialysis diluate may be directed to a common point of use (514), and further teaches that various system streams may be connected to mixers to blend or combine multiple product streams to produce a final product with desired characteristics [0045].  It would have been obvious to provide such a mixer in the combined output (514) for such a purpose, i.e. to provide a single product stream with the combined characteristics for irrigation.
	With respect to claim 24, Ganzi teaches that the system may employ sensors to measure parameters facilitate system operations e.g. valves, pumps, etc. [0118].  It would have been obvious to therefore allow these to be employed to control the diverter valve because, as above, the diverter valve is a system operation for which adjustment may be useful.  Further, as discussed above, the system may target particular SAR values based on e.g. soil requirements [0070], and so adjusting flows based on measurements to meet output requirements would have been obvious [0072].
	With respect to claim 25, Ganzi teaches that SAR control can further be effected by adjusting residence time or applied potential [0072].  As such, for the reasons discussed above, it would have been obvious to ensure that the system may control these values via the central controller in response to measured conditions, i.e. to meet SAR requirements.
	With respect to claim 55, see the rejection of claim 1 above.  Regarding the further requirement of a controller which controls the NF recovery ratio to limit scaling potential, as above at least Fang teaches that the use of low pressure reduces fouling potential in the membrane (and, further, at least Gibson Juby teaches the relationship between a retentate concentration and the risk of scaling).  In view of this, modifying the system to explicitly control for this factor i.e. control pressure to limit scaling or .
	Claims 5 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Ganzi et al in view of Fang et al and in view of Gibson Juby et al, Huang et al, and/or Shay, further in view of Wallace ‘259 (US PGPub 2013/0020259 A1), with further support from Wallace ‘099 (US PGPub 2016/0289099 A1) and Lien (US PGPub 2012/0055875 A1).
	With respect to claim 5, Ganzi teaches as above but is silent to a pH adjusting system and air stripping system upstream of the pre-filtration system.
	However, pH adjustment and air stripping are well known in the art for use in e.g. desalination systems as means of removing scaling species (e.g. by converting to CO2 and then degassing).  Wallace ‘259 teaches a desalination system with mineral recovery provisions which employs combinations of NF, electrodialysis, and RO [Abs, Fig. 1] in which a pretreatment system may include pH adjustment of the feed water using hydrochloric or sulfuric acid to effect precipitation of e.g. silica, and further adjustment to covert bicarbonate to CO2 which may then be removed by air or nitrogen stripping [0023].  Wallace ‘099 teaches other systems for mineral removal using electrodialysis and membrane processes [Abs] and teaches that air stripping may be employed specifically to achieve low CO2 residual which will inhibit carbonate reformation and scaling if downstream processes increase pH [0058]; this may be preceded by pH adjustment to covert bicarbonate to CO2 [0059].  Alternative embodiments position the air stripper upstream of a filter which may act to remove sulfate for further scale removal [0062].  Lien teaches water treatment systems employing various filtration steps [Abs] which includes air stripping upstream of one or several membrane steps which is employed to remove CO2 but which also removes volatile organics, and may help to oxidize iron for removal by filtration [0027].
2, removing such CO2 by stripping to prevent carbonate reformation in subsequent steps (as further suggested by Wallace ‘099), and further allowing the precipitation and removal of species such iron (as further suggested by Lien).
	Regarding specifically the positioning of such features upstream of the pre-filtration system, see MPEP 2144.04 IV.C; “In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)”
	Additionally, as above the pH adjustment and air stripping may effect precipitation of species such as silica and iron, as suggested by Wallace ‘259 and Lien.  As such it would have been obvious to provide a filtration step e.g. the pre-filtration step already taught by Ganzi downstream of these steps in order to remove these species before passing the flow to the electrodialysis system, and therefore to provide the adjustment and stripping upstream of such a pre-filtration system.
	With respect to claim 8, as above Ganzi contemplates pH adjustment and, in view of e.g. Wallace ‘259, it would have been obvious to provide this on the water to be treated i.e. a feed stream, to allow pretreatment in the manner discussed above.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ganzi et al in view of Fang et al and in view of Gibson Juby et al, Huang et al, and/or Shay, further in view of Emery et al (US 6,402,917 B1).
	Ganzi teaches as above but is silent to a connection allowing NF permeate to be directed back to the upstream electrodialysis unit in either a concentrating compartment or an electrode stream.
.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Ganzi et al in view of Fang et al and in view of Gibson Juby et al, Huang et al, and/or Shay, further in view of Wilkins et al (US PGPub 2008/0067125 A1), with support from Ganzi ‘252 (US PGPub 2007/0284252 A1).
Ganzi teaches as above and teaches that, generally, further polishing treatment may be carried out before distribution of the streams (by way of example, distribution at (224) and (234) in an alternative embodiments, both of which may be irrigation or similar [Fig. 2]) to remove weakly ionized or ionizable species such as boron, selenite, and arsenic [0049, 0064], and that this may include ion exchange polishing.  See also Wilkins, which teaches combinations of pressure driven filtration e.g. NF and electrically driven separation e.g. EDI [Abs] and teaches that for applications such as irrigation, further treatment for boron removal and the like may be desirable through ion exchange [0031].  In view of this, it would have been obvious to one of ordinary skill in the art to provide ion exchange at least on the streams which may be fed to irrigation distribution in Ganzi’s taught system, i.e. NF retentate as discussed above, in order to gain the benefit of polishing to remove boron or other undesirable species from the water before irrigation.

Ganzi and Wilkins (and Ganzi ‘252) teach or suggest employing ion exchange on streams which may be directed for irrigation distribution or the like, to remove undesirable species such as boron.  As such, providing ion exchange polishing on the electrodialysis diluate outlet i.e. on the branch which may be directed to irrigation (as discussed in claim 1 above, the diluate may be diverted to NF and to irrigation separately i.e. in a desired proportion) would have been obvious for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777